UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1384


YOLANDA E. JIMENEZ-VENTURA; A. P. Q. J.,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 29, 2019                                       Decided: January 16, 2020


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Michael E. Rosado, LAW OFFICES OF ROSADO & SOLTREN, P.C., Beltsville,
Maryland, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Margaret Kuehne
Taylor, Senior Litigation Counsel, Rodolfo D. Saenz, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yolanda E. Jimenez-Ventura and her minor child, natives and citizens of El

Salvador, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the immigration judge’s decision denying their motion to

reopen and rescind their in absentia removal order. We have reviewed the administrative

record and the Board’s order and find no abuse of discretion.              See 8 C.F.R.

§ 1003.23(b) (2019). We therefore deny the petition for review for the reasons stated by

the Board. See In re Jimenez-Ventura (B.I.A. Mar. 12, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            2